Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 was received and has been entered.  Claims 1 and 10 were amended. Claims 2, 15, and 18 were cancelled . Claims 1, 3-10, 16-17, and 19-22 are in the application and pending examination. Claims 11-14 were previously withdrawn. Replacement Paragraphs were submitted to provide antecedent basis.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Drawings
The previous objection to the drawings are objected to under 37 CFR 1.83(a) are withdrawn based on Applicant’s arguments and replacement Fig. 1.
Specification
The previous objections to the title, abstract, and paragraphs 6-7 is withdrawn based on the submission of the amended title.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter. : “directly pivotally connected” is withdrawn.
Claim Objections
The previous objection to claim 1 because of the following informalities:  “arms extending from the bases in opposite directions”. Based on paragraph 142, a suggested revision is as follows: “arms extending from the bases in opposite directions of each other” is withdrawn based on the amendment to the claims. 
 The following objections are maintained:
Claims 5 and 15-17 are objected to because of the following informalities: 			 “operation robot comprises a first pair of movable opener robots… and a second pair of movable opener robots… ” in claim 5 is awkward.  Appropriate correction is required.
 A suggested revision is a follows “operation robot is a movable opener robot, said coating system further  comprises a first pair of movable opener robots… and a second pair of movable opener robots… ”   
Claim 7 is objected to because of the following phrase “movable part comprises a first openable member… and a second openable member  ”.  A suggested revision is as is an openable member, said coating system further comprises a first openable member… and a second openable member … ”.  
The previous objection to claim 10 because of the following informalities: 	 “movable range of the coating 
Claim 1 is objected to based on the phrase(s):  “A coating system comprising: at least one coating robot” …  “the at least one coating robot includes a pair of coating robots, each coating robot of the pair of the coating robots comprising”.
 A suggested revision is as follows:”  “A coating system comprising: a pair of coating robots 
Claim 1 lines 15-16 is objected based on the phrase “the first arms being directly pivotally connected to the bases about the first axes disposed on the common line”.
A suggested revision is as follows  “the first arm base axis disposed on the common line”.
Claim 1 line 17 is objected based on the phrase “and the first arms extending from the bases in opposite directions from each other, and ”.
A suggested revision is as follows  “and the first base in a direction opposite from the first arm of the other coating robot 
	Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: travel driving mechanisms  in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The previous rejection of claims 1, 5-6, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 103
Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) .
Regarding claim 1, Rouaud teaches a coating system comprising: a coating robot (124a-d) and mounted in a coating booth to coat a workpiece (116) while the workpiece is conveyed in the coating booth in a conveyance direction substantially perpendicular to a height direction along the height, the workpiece including a body and a movable part (112, 122, and 114) movable with respect to the body; and an operation robot (174) disposed in the coating booth below the coating robot in the height direction, the operation robot being configured to move the movable part of the workpiece (112, 122, and 114). (See Rouad, Figs. 1-2 and paragraphs 34-38.)
Further regarding claim 1, Rouaud does not explicitly teach the operation robot being movable in the coating booth in the conveyance direction.
Hayashi is directed to apparatus for applying material to automotive bodies.
Hayashi teaches the operation robot being movable in the coating booth in the conveyance direction. (See Hayashi, col. 7, lines 50-64.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the operation robot being movable in the coating booth in the conveyance direction, because Hayashi teaches this would enable the operating robot to move in the longitudinal direction of the vehicle. (See Hayashi, col. 7, lines 50-64.)

Further regarding claim 1, Rouaud does not explicitly teach a first arm turnable about the first axis, the first arms being directly pivotally connected to the bases about the first axes disposed on the common line, and the first arms extending from the bases in opposite directions from each other.
Bania is directed to a robotic apparatus for painting a workpiece including a redundant axis robot.
Bania teaches the first arms (6) turnable about the first axes (axes extending parallel to beam 29 in the direction of the conveyance) respectively, the first arms (6) being directly pivotally connected to the bases (portion in between arm 6 and column 28) about the first axes disposed on the common line, and the first arms extending from the bases in opposite directions (arm 6 on right side of vehicle (31) -lower portion of Fig. 9 extending in opposite direction as arm 6 on right side of vehicle (31) –upper portion of Fig. 9).  (See Bania, Fig. 9 and Abstract.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a first arm turnable about the first axis, the first arms being 
Regarding claim 3, Rouaud does not explicitly teach the pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line.  
Bania teaches the pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line.  (See Bania, Fig. 9)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line, Bania teaches a plurality of painter robots can be mounted position allows portions of the workpiece to be reached with paint and mitigate against space constraints. (See Bania, paragraphs 3, 8, and 44)
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot 
Hayashi teaches fixed opener robots (46, 62) mounted in the coating booth with the coating robot ( 68, 70, 74, 76) disposed between the fixed opener robots (46, 62) in the conveyance direction, wherein the movable part comprises a front openable member (44)  disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots (46) being configured to operate the front openable member, and a rear openable member (60 ) disposed at a rear portion of the workpiece, another fixed opener (62)robot of the fixed opener robots being configured to operate the rear openable member (60). (See Hayashi, col. 7, lines 50-68, and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member, because Hayashi teaches this positioning allows the accuracy to be enhanced and does not require complicated movements. (See Hayashi, col. 2, lines 48-52, 60-64.)

Hayashi teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  (See Hayashi, Abstract and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear 
Claims 4-6, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and   US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford).
Regarding claim 4, Rouaud does not explicitly teach an additional pair of coating robots, wherein the pair of coating robots and the additional pair of coating robots constitute a first pair of coating robots disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, and a second pair of coating robots disposed to another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, and wherein two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations.  
Bania teaches the coating robot is included is a pair of coating robots (7, 8) , the pair of coating robots comprising: first axes disposed on a common line parallel to the conveyance direction; and first arms turnable about the first axes respectively and 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is included in a pair of coating robots, the pair of coating robots comprising: first axes disposed on a common line parallel to the conveyance direction; and first arms turnable about the first axes respectively and extendable in directions in which the first arms move away from each other, because Bania teaches a plurality of painter robots can be mounted position allows portions of the workpiece to be reached with paint and mitigate against space constraints. (See Bania, Fig. 9.) 
Regarding claim 4, Rouaud does not explicitly teach the pair of coating robots and the additional pair of coating robots constitute a first pair of coating robots disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, and a second pair of coating robots disposed to another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, and wherein two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations.  
 	 Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.)

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the pair of coating robots and the additional pair of coating robots constitute a first pair of coating robots disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, and a second pair of coating robots disposed to another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, and wherein two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations, because Bania teaches the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 5, Rouaud does not explicitly teach a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, 
Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes 4Attorney Docket No.: YSK-P0265Patent a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members, because Bania teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 6, Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claims 16-17, Rouaud does not explicitly teach the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable 
 	Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.  (See Clifford, paragraph 41 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of 
Regarding claims 19-20, Rouaud does not explicitly teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 21, Rouaud does not explicitly teach the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction. 
Clifford teaches the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the substrate to move past the robots.  (See Clifford, paragraph 43.)
Regarding claim 22, Rouaud does not explicitly teach the operation robot includes an end effector movable in the height direction between a lowest position and a highest position, the coating robot is provided at a position higher than the highest position of the end effector of the operation robot. 
 Clifford teaches the operation robot includes an end effector movable in the height direction between a lowest position and a highest position, the coating robot is provided at a position higher than the highest position of the end effector of the operation robot.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the robot to open the door so that the interior of the car may be painted.  (See Clifford, paragraph 41.)
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and   US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) as applied to claim 5 and further in view of US Pat. Num. 5, 989,643 to Nakagawa et al (hereinafter Nakagawa).
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member.  
Nakagawa teaches positioning robots in an automobile painting line.
Nakagawa teaches fixed opener robots (D -1, D-2, F, G, ) mounted in the coating booth with the coating robot (S) disposed between the fixed opener robots (D -1, D-2, F, G) in the conveyance direction, wherein the movable part comprises a front openable member (front door by D-2)  disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots (D-2) being configured to operate the front openable member, and a rear openable member (rear door ) disposed at a rear portion of the workpiece, another fixed opener (D-1)robot of the fixed opener robots being configured to operate the rear openable member (rear door).  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.

Regarding claim 8, Rouaud does not explicitly teach the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  
Nakagawa teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot, because Nakagawa teaches this would allow the coating to be provided to the desired in an efficient process line (See Nakagawa, Abstract.)
Regarding claim 9, Rouaud does not explicitly teach the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction.  
Nakagawa teaches the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction, because Nakagawa 
Regarding claim 10, Rouaud does not explicitly teach the fixed opener robots are mounted in the coating booth with a movable range of the operation robot in the conveyance direction being disposed between the fixed opener robots.    
Nakagawa teaches the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots.  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
The previous rejection of claims 1-6 and 15-22 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) and further in view of US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) is withdrawn based on the amendment to the claims.
The previous rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) and further in view of US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) as applied to claim 5 and further in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) is withdrawn based on the amendment to claim 1.
The previous rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) as applied to claim 7 and further in view of US Pat. Num. 5,989,643 to Nakagawa et al (hereinafter Nakagawa) is withdrawn based on the amendment to claim 1.
The previous rejection of claims 7-10 under under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) as applied to claim 5 and further in view of US Pat. Num. 5, 989,643 to Nakagawa et al (hereinafter Nakagawa) is withdrawn based on the amendment to claim 1.
Double Patenting
Claim 1 was reviewed and is not considered to be rejected on the ground of nonstatutory double patenting rejection over claim 1 of U.S. Patent Application No. 15/888,084 to Yoshino et al (hereinafter Yoshino) based on Yoshino failing to meet the limitation of: “ the at least one operation robot being movable in the coating booth in the conveyance direction”.
Response to Arguments
Rejection of claim 1 based on US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania)
Applicant’s arguments with respect to claims 1, 3-10, 16-17, and 19-22 have been considered but are not considered persuasive. 
Applicant argues that there is no evidentiary support for the conclusion that the features recited in the claims where known at the time of the present invention in the rejection over Rouaud in view of Hayashi et al. and Bania et al.
Applicant argues on the last paragraph of page 17 of the Remarks section that “Bania et al does not disclose or suggest a coating system in which each coating robot of a pair of coating robots comprising, among other features, a first arm turnable about the first axis, the first arms being directly pivotally connected to the bases about the first axes disposed on the common line, and the first arms extending from the bases in opposite directions from each other, and wherein the pair of coating robots is fixed to the coating booth directly adjacent to one another without another robot provided in between the pair of coating robots, as recited in independent claim 1.”
Examiner disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As this final limitation “the pair of coating robots is fixed to the coating booth directly adjacent to one another without another robot provided in between the pair of coating robots” is taught in the primary reference Rouad.
Rejection of claims 1-6 and 15-22 US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania)
Examiner is considering Applicant’s arguments, with respect to the limitation “the pair of coating robots is fixed to the coating booth directly adjacent to one another without another robot provided in between the pair of coating robots”  with respect to claims 1-6 and 15-22  have been fully considered and are persuasive.  Where “fixed to the coating booth” is being interpreted to in mean a base fixed in a stationary non-moving position. The rejection of claims 1-6 and 15-22 has been withdrawn. US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania)
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717